Citation Nr: 0104466	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for acne vulgaris, claimed 
as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating action 
in which the RO denied the veteran's claim for entitlement to 
service connection for acne, claimed as secondary to exposure 
to herbicide agents.  

Following initial appellate review, in August 1999, the Board 
remanded the issue to the RO for further evidentiary 
development.  In November 2000, the RO continued to deny 
service connection for acne vulgaris as secondary to exposure 
to herbicide agents.  The case has been returned to the Board 
for further appellate review.

The veteran provided testimony at a hearing before an RO 
hearing officer in August 2000.  A transcript of the hearing 
is of record.


REMAND

Following further review of the claims folder, the Board 
finds that an another remand is warranted.  

The veteran is seeking service connection for acne vulgaris 
as secondary to herbicide agents.  He has stated that during 
his tour of duty in Vietnam, he was involved with spraying a 
defoliant, and was exposed to areas where sprays were used.

Service medical records reveal that in a September 1966 
treatment record, a barber's rash was noted on the veteran's 
face.  A January 1970 treatment record revealed treatment for 
a nonspecified rash.  

Post-service, a VA examination in November 1996 revealed a 
diagnosis of adult-type vulgaris with seborrhea over the 
scalp, face, chest, and buttocks.  Also, VA outpatient 
treatment records dated from 1994 to 1999 reveal that the 
veteran was followed for treatment of acne vulgaris.  The RO 
attempted to obtain claimed records of treatment for his acne 
condition in 1980 by Dr. Zavacki, a private physician.  
However, a response from that physician revealed that the 
veteran was last seen by him in 1983, but that he did not 
keep medial records for more than 10 years and, thus, the 
veteran's records were no longer available.   

In denying the claim for service connection, the RO pointed 
out that although acne vulgaris is considered to be an other 
acneform disease consistent with chloracne (for which a 
presumption of service connection based on presumed Agent 
Orange exposure available), the medical evidence of record 
does not show that the condition became manifest to a 
compensable degree within one year after the date of last 
exposure (the date of discharge).  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  See also McCartt v. 
West, 12 Vet. App. 164 (1999); Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997).  Consistent with the Brock case, and 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), the RO 
also considered whether service connection for acne vulgaris 
was warranted on a direct basis; however, in the absence of 
medical evidence of a nexus between that condition, first 
diagnosed in 1996, and service, the RO essentially concluded 
that service connection for acne vulgaris, on a direct basis, 
also was not warranted.

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
any currently diagnosed acne vulgaris and the veteran's 
active military service, to include the symptoms noted in the 
veteran's service medical records.  The veteran is hereby 
notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (1999).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records, particularly to include any 
medical records from the VA Medical Center (VAMC) in Wilkes-
Barre, Pennsylvania, where the veteran has received 
treatment.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

While the Board regrets that a second remand of this matter 
will further delay a final decision on the appeal, such 
action is necessary to ensure that all due process 
requirements are met, and that the veteran is given every 
consideration with respect to the issue on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran.  This must specifically include 
all outstanding records from the Wilkes-
Barre VAMC.  The RO should also assist 
the veteran in obtaining all other 
pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of any current acne 
vulgaris.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should reported in 
detail.  The physician should render an 
opinion, following the examination of the 
veteran and review of his pertinent 
medical history, as to whether it is as 
least as likely as not that veteran's 
skin disorder is in any way related to 
the veteran's active military service, to 
include the symptoms noted therein.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
yields medical evidence of a nexus 
between the acne vulgaris and the 
veteran's active military service, RO 
should specifically advise veteran and 
his representative of the need to submit 
such competent medical evidence to 
support the claim.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection for 
acne vulgaris in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to herein.  
The RO must provide full reasons and bases 
for its determinations.

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





